


110 HR 7135 IH: To award grants to State educational agencies to support

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7135
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Carson (for
			 himself, Mr. Ryan of Ohio,
			 Ms. Bean, Mr. Rodriguez, Ms.
			 Shea-Porter, Mr. Weiner,
			 and Mrs. Boyda of Kansas) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To award grants to State educational agencies to support
		  the provision of financial education to high school students.
	
	
		1.Short titleThis Act may be cited as the Young
			 Investor Financial Education Act.
		2.Financial
			 Education grants and subgrants
			(a)Grants to State
			 educational agenciesFrom the
			 sums allocated under section 4, the Secretary of Education shall award grants
			 to State educational agencies to support the provision of financial education
			 in high schools in accordance with sections 3 and 5.
			(b)Subgrants to
			 local educational agenciesFrom any of the grant funds awarded under
			 subsection (a), a State educational agency may award a subgrant to a local
			 educational agency to support the provision of financial education in high
			 schools in accordance with sections 3 and 5.
			3.Application
			(a)In
			 generalTo qualify to receive
			 a grant under section 2(a), a State educational agency shall submit an
			 application to the Secretary at such time and in such manner as the Secretary
			 may require, and containing the information described in subsection (b).
			(b)ContentsThe
			 application required by subsection (a) shall include a description of the
			 financial education program that will be developed and implemented with the
			 grant or subgrant funds received under this Act, including—
				(1)the classes and topics covered in the
			 program;
				(2)certification that not later than the next school year after the receipt of the
			 grant, financial education will be available in high schools under the
			 jurisdiction of such State educational agency; and
				(3)any other
			 information that the Secretary may require.
				4.Reservation and
			 Formula
			(a)Outlying
			 areasFrom the sums
			 appropriated under section 8 for each fiscal year, the Secretary shall reserve
			 not more than 0.5 percent of such sums for payments to outlying areas, to be
			 allotted in accordance with their respective needs for assistance under this
			 Act, as determined by the Secretary.
			(b)States
				(1)FormulaFrom the sums appropriated under section 8 for each fiscal year and not
			 reserved under subsection (a) of this section or section 7, the Secretary shall
			 allot, and make available in accordance with this Act, to each State
			 educational agency in a State with an approved application an amount that bears
			 the same ratio to such sums as the number of individuals aged 14 through 17 in
			 the State to the total number of individuals aged 14 through 17 in all States,
			 except that no State educational agency shall receive less than an amount equal
			 to one-half of 1 percent of such sums.
				(2)Reallotment of
			 unused fundsIf a State
			 educational agency does not submit an application or the Secretary does not
			 approve a State educational agency’s application, the Secretary shall reallot
			 any portion of the State educational agency’s allotment under paragraph (1) to
			 the remaining State educational agencies in accordance with paragraph
			 (1).
				5.Uses of
			 fundsA State educational
			 agency or local educational agency that receives a grant or subgrant under this
			 Act shall use the grant or subgrant funds—
			(1)to develop or to
			 purchase financial education materials;
			(2)to train teachers in financial education
			 course work, such as responsible money management, credit card use, saving,
			 investing, and financial planning; and
			(3)to pay for other incidental costs related
			 to establishing financial education programs in high schools.
			6.Reporting
			(a)State
			 educational agenciesNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, each State educational agency receiving a grant under this Act
			 shall prepare and submit a report to the Secretary containing information on
			 the financial education programs and activities carried out by the State
			 educational agency, and the effectiveness of such programs and activities in
			 improving the financial education of high school students.
			(b)SecretaryNot later than 18 months after the date of
			 enactment of this Act, and annually thereafter, the Secretary shall prepare and
			 submit to the Committee on Education and Labor of the House of Representatives
			 and the Committee on Health, Education, Labor, and Pensions of the Senate a
			 report on the financial education programs and activities carried out under
			 this Act, and the effectiveness of such programs and activities in improving
			 the financial education of high school students.
			7.ClearinghouseFrom the sums appropriated under section 8
			 for each fiscal year, the Secretary shall reserve $2,000,000 of such sums to
			 establish and maintain, through grant or by contract, a central clearinghouse
			 of information that—
			(1)provides information and technical assistance to State educational agencies and
			 local educational agencies in developing content and curriculum materials for
			 high school financial education;
			(2)maintains,
			 coordinates, and disseminates information on effective financial education
			 programs, including private and non-profit school-based financial education
			 programs, that hold the potential for broad scale implementation and
			 replication; and
			(3)publishes, on an
			 annual basis, a list of State educational agencies or local educational
			 agencies that are grant or subgrant recipients under this Act, and the amounts
			 such State educational agencies or local educational agencies receive under
			 this Act.
			8.AppropriationsThere are authorized to be appropriated
			 $100,000,000 to carry out this Act for each of the fiscal years 2010 through
			 2014.
		9.DefinitionsThe following definitions apply to this
			 Act:
			(1)Charter
			 schoolThe term
			 charter school has the meaning given such term in section 5210
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i);
			(2)Financial
			 educationThe term
			 financial education means course work for high school students
			 that is aligned with State academic standards and promotes financial literacy,
			 such as responsible money management, credit card use, saving, investing, and
			 financial planning;
			(3)High
			 schoolThe term high
			 school means a nonprofit institutional day or residential school,
			 including a charter school, providing grade 9 through grade 12 education, as
			 determined under State law.
			(4)Local
			 educational agencyThe term local educational
			 agency has the meaning given such term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(5)Outlying
			 areaThe term outlying
			 area means the United States Virgin Islands, Guam, American Samoa, and
			 the Commonwealth of the Northern Mariana Islands, and, until an agreement for
			 the extension of United States education assistance under the Compact of Free
			 Association for the Republic of Palau becomes effective after the date of
			 enactment of this Act, includes the Republic of Palau.
			(6)SecretaryThe
			 term Secretary means Secretary of Education.
			(7)StateThe term State means each of
			 the 50 States, the District of Columbia, and the Commonwealth of Puerto
			 Rico.
			(8)State educational
			 agencyThe term State
			 educational agency has the meaning given such term in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			
